Citation Nr: 0620341	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  98-03 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 10 percent evaluation for 
periarteritis nodosa, rated to include bilateral panuveitis.

2.  Entitlement to a current rating in excess of 10 percent 
for cutaneous vasculitis, previously diagnosed as 
periarteritis nodosa.

3.  Entitlement to a current separate compensable rating for 
bilateral panuveitis.

4.  Entitlement to service connection for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to 
September 1985.

This claim is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in August 1998.  A transcript of the hearing is of 
record.

This case was remanded by the Board in February 1999 and 
January 2004 for further development and is now ready for 
disposition.

As a procedural matter, the Board agrees with the RO's 
observation that the veteran presents with a complicated 
medical history and many conditions and symptoms overlapping.  
Historically, the veteran was originally service connected 
for periarteritis nodosa with panuveitis and rated at 10 
percent disabling as analogous to systemic lupus erythematous 
because skin lesions were his primary manifestations.  

The RO and the Board have characterized the issue in this way 
since his initial grant of benefits in 1986.  More recently, 
the veteran has asserted that the disabilities should be 
separately considered as they have different manifestations.  
The Decision Review Officer considered the veteran's request 
to separate the issues in the September 2002 supplemental 
statement of the case but decided that since each disability 
would be rated as non-compensable, that there was no benefit 
to the veteran to separate them, and for general brevity of 
the appeal, the disabilities would remain as a single issue 
as shown on a December 1999 Board remand.

Upon further review of the issue, and given the restoration 
of a disability rating based only the symptoms associated 
with periarteritis, the Board finds that the veteran's 
disabilities are sufficiently distinct in symptomatology as 
to warrant considering them separately.  Moreover, the 
veteran's diagnosis was recently medically determined to be 
more appropriately cutaneous vasculitis, rather than 
periarteritis.  For those reasons, the issues as listed on 
the title page will be addressed below.


FINDINGS OF FACT

1.  In December 1999, the RO notified the veteran of a 
proposal to reduce the evaluation for periarteritis nodosa 
with panuveitis from 10 percent to 0 percent based on an 
improvement shown in his condition.

2.  The RO reduced the veteran's rating for periarteritis 
nodosa with panuveitis to 0 percent by rating decision dated 
in March 2000, and made effective as of June 1, 2000.

3.  At the time of the reduction in 2000, a 10 percent rating 
for the veteran's disability had been in effect since 1986, 
more than five years.

4.  While a VA examination failed to show skin lesions, 
several months prior to the reduction, the veteran was noted 
to have active skin lesions, which required an increase in 
his medication.  

5.  At the time of the reduction, material improvement had 
not been shown in the veteran's periarteritis nodosa 
disability.

6.  In 2002, the veteran's diagnosis was changed to cutaneous 
vasculitis rather than periarteritis nodosa.

7.  The veteran is not currently shown to have more than one 
or two exacerbations of cutaneous vasculitis per year.

8.  Residual scarring associated with panuveitis has been 
shown. 

9.  At the December 2000 hearing before the RO, prior to the 
promulgation of a decision, the veteran requested a 
withdrawal of the issue of entitlement to service connection 
for Reiter's syndrome.


CONCLUSIONS OF LAW

1.  The veteran is entitled to restoration of a 10 percent 
evaluation for periarteritis nodosa, rated to include 
bilateral panuveitis.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.88b, Diagnostic Codes (DCs) 5009-6000 (2005).

2.  The criteria for a current rating in excess of 10 percent 
for cutaneous vasculitis, previously diagnosed as 
periarteritis nodosa, have not been met. 38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.88b, DC 6350 (2005).

3.  The criteria for a separate 10 percent rating, but no 
more, for bilateral panuveitis have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.20, 4.75, 4.80, 4.83, 4.83a, 4.84, 4.84a, 
DCs 6000, 6011, 6071-6079 (2005).

4.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for Reiter's syndrome have been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2005) (as amended).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintained at a hearing before the Board and 
before the RO that the disability rating for his 
periarteritis nodosa with bilateral panuveitis was improperly 
reduced from 10 percent to 0 percent by rating decision dated 
in March 2000.  He asserts, in essence, that his disability 
had not improved and that he was entitled to maintain a 10 
percent rating for the entire time.  He further argues that 
his disabilities should be separately considered as they have 
different manifestations.  In addition, he contends that he 
is entitled to a current higher rating for his disabilities. 

After a review of the evidence, the Board concludes that (i) 
the veteran is entitled to restoration of the 10 percent 
rating for periarteritis nodosa with panuveitis, (ii) at this 
juncture, the Board agrees that the veteran's disabilities 
are sufficiently distinct in symptomatology as to warrant 
considering them separately, (iii) that said, a current 
rating in excess of 10 percent is not warranted for cutaneous 
vasculitis, previously diagnosed as periarteritis nodosa, 
(iv) the veteran is entitled to a separate 10 percent rating, 
but no more, for panuveitis.  

With respect to the remaining claim for Reiter's syndrome, 
the Board notes that the veteran withdrew the issue at a 
personal hearing in December 2000 and that issue will be 
dismissed without prejudice.

I.  Entitlement to Restoration of a 10 Percent Evaluation for 
Periarteritis Nodosa, Rated to Include Bilateral Panuveitis

VA regulations provide that where the reduction in evaluation 
of a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (2005).  Furthermore, the regulations 
provide that the veteran is to be notified of the 
contemplated action (reduction or discontinuance) and given 
detailed reasons therefore, and is to be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  

The veteran is also to be informed that he/she may request a 
predetermination hearing, provided that the request is 
received by the VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. 
§§ 3.105(e), (h) (2005).

Historically, the veteran was diagnosed with periarteritis 
nodosa, cutaneous form while on active duty.  He has been 
service-connected for periarteritis nodosa with panuveitis 
since discharge from military service in 1985, rated at 10 
percent disabling as analogous to systemic lupus erythematous 
for exacerbations once or twice a year or symptomatic during 
the past 2 years.  

In December 1996, the veteran sought an increased rating.  By 
rating decision dated in February 1997, the RO denied the 
claim.  He appealed and requested a Board hearing, which was 
held in August 1998.  As part of a Board remand, he underwent 
a VA examination in September 1999, which showed no evidence 
of periarteritis or panuveitis.  In December 1999, the RO 
proposed to reduce his rating to 0 percent.  

The Board finds that the RO provided the veteran with 
appropriate notice of the proposed reduction of his 
periarteritis with panuveitis.  Specifically, the RO issued a 
rating decision in December 1999 proposing the reduction in 
the veteran's 10 percent disability evaluation, and he was 
notified of the proposed action by letter dated that same 
month.  He did not request a predetermination hearing.  No 
additional evidence was submitted.  

Thereafter, the proposed reduction was effectuated in a March 
2000 rating decision and made effective June 1, 2000.  As 
such, the RO's reduction of the evaluation of the veteran's 
periarteritis with panuveitis was procedurally in accordance 
with the provisions of 38 C.F.R. § 3.105.

The veteran submitted correspondence dated in March 2000 in 
which he stated that he disagreed with the decision about his 
disability.  This constitutes a Notice of Disagreement (NOD) 
with the March 2000 reduction.  See Gallegos v. Gober, 14 
Vet. App. 50 (2000).  Consequently, a Supplemental Statement 
of the Case (SSOC) was issued in April 2000 as required by 38 
C.F.R. § 19.26, and an appeal was filed in August 2000 on the 
issue of the reduction.

Under 38 C.F.R. § 3.344, if a rating has been in effect for 
five years or more, there must be material improvement in the 
disability before there is any rating reduction.  See Peyton 
v. Derwinski, 1 Vet. App. 282, 286-87 (1992).  Thus, for 
disabilities which have continued for five years or more, the 
issue is whether material improvement in a veteran's 
disability was demonstrated in order to warrant a reduction 
in such compensation benefits.  See Kitchens v. Brown, 7 Vet. 
App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  
That provision is relevant in this instance.

After reviewing the applicable rating criteria, and the 
objective findings and subjective complaints, the Board is of 
the opinion that the criteria for a 10 percent rating for 
periarteritis with panuveitis should be restored.  
Specifically, while the September 1999 VA examination 
revealed no evidence of periarteritis or panuveitis, a June 
1999 rheumatology outpatient treatment record reflected that 
the veteran had increased hip and shoulder pain with active 
lesions "all over."  He was reportedly to have been off 
prednisone for two to three months but complained of 
worsening lesions over the past two to three weeks.  His 
medication was increased.  

In an August 1999 follow-up rheumatology note, the veteran 
continued to complain of arthralgia but no lesions were 
noted; nonetheless, his medication was again increased.  As 
noted above, in September 1999 there were no lesions and no 
evidence of periarteritis or panuveitis.  In January 2000, 
the treating physician noted that the veteran's periarteritis 
was well-controlled on medication and he had no lesions.  
However, by March 2000, the veteran's condition flared again 
and he was found to have lesions.  In October 2000, he was in 
remission, but by November 2000 he was again noted to have 
skin lesions.  

In this case, taken together, the on-going evidence of skin 
lesions both prior to and subsequent to the September 1999 VA 
examination (which formed the basis of the reduction), does 
not, in fact, show material improvement in his condition.  
Therefore, the veteran's claim for restoration is granted.

II.  Entitlement to a Current Rating in Excess of 10 Percent 
for Cutaneous Vasculitis, Previously Diagnosed as 
Periarteritis Nodosa

As an initial matter, the Board notes that the veteran has 
carried a diagnosis of periarteritis nodosa for many years 
and has been followed regularly by Rheumatology Services.  He 
was initially diagnosed with periarteritis in the cutaneous 
(skin) form.  This appears to still be his primary 
manifestation.  However, a more recent rheumatology work-up 
clarified the veteran's diagnosis as cutaneous vasculitis.  
Since the veteran's symptomatology has essentially remained 
unchanged, the Board will continue to consider his disability 
as analogous to systemic lupus erythematosus.  38 C.F.R. 
§ 4.20 (2005).

Under Diagnostic Code 6350, governing systemic lupus 
erythematous, (disseminated), a 10 percent rating is assigned 
for exacerbations once or twice a year or symptomatic during 
the past 2 years; a 60 percent rating is assigned for 
exacerbations lasting a week or more, 2 or 3 times per year; 
and a 100 percent rating is assigned for acute manifestations 
with frequent exacerbations, producing severe impairment of 
health.

Turning to the evidence subsequent to June 2000 (the date of 
the restoration to 10 percent discussed above), the Board 
finds that a rating in excess of 10 percent is not warranted.  
Specifically, in a March 2001 VA feet examination, the 
examiner related that there were no subcutaneous lesions 
noted on the lower extremities.  Nonetheless, outpatient 
treatment records reflect complaints of flare-ups in May 
2002, October 2002, January 2003, and March 2003, 
representing flare-ups essentially twice per year.

In a March 2004 VA skin examination, the veteran estimated 
that he developed a new skin lesion about once per week that 
did not ulcerate and gradually resolve.  He reported that a 
few times a year he has more of a flare-up involving several 
new nodules.  After a physical examination, the final 
diagnosis was cutaneous vasculitis with two probable areas of 
involvement on the right arm and the right shin.

A careful review of the evidence shows flare-ups of no more 
than twice a year, lasting a short period, and not producing 
severe impairment of health, in that the flare-ups consist 
only of the development of skin nodules.  For those reasons, 
the evidence supports no more than the currently-assigned 10 
percent rating, and the claim for a higher rating is denied. 

III.  Entitlement to a Current Separate Compensable Rating 
for Bilateral Panuveitis

As noted above, the Board finds that separate consideration 
should be given to panuveitis as a distinct disease entity.  
Under DC 6000 (uveitis), a disability rating may be assigned 
for impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity.  The Rating Schedule 
provides levels of ratings from 10 percent to 100 percent 
based on central visual acuity impairment under DCs 6071-
6079.  For a rating for visual impairment, the best distant 
vision obtainable after the best correction by glasses will 
be the basis of the rating.  38 C.F.R. § 4.75 (2005).  After 
a review of the evidence, the Board finds that a 10 percent 
rating, but no more, is warranted for bilateral panuveitis.

In a January 1997 VA visual examination, the veteran 
complained of chronic floaters and photophobia.  A past 
history of panuveitis was noted with no episodes since 1985.  
Physical examination revealed corrected and uncorrected 
visual acuity as 20/20 in both eyes.  There was no diplopia, 
no visual field defect, no poliosis, no afferent pupillary 
defect, and slit lamp examination was within normal limits.  
The clinical assessment was history of probable acute 
posterior multifocal plaquoid pigment epithelioidopathy with 
residual retinitis pigmentosa changes but good visual acuity.  
The examiner noted that there were no active lesions and no 
anterior chamber or vitreous inflammation.  

Based on this examination, the Board finds that a compensable 
evaluation was not warranted at that time.  Specifically, the 
veteran did not have any complaints relative to pain, rest-
requirements, or episodic incapacity.  Further, the evidence 
does not show that the veteran's visual acuity (found to be 
normal at 20/20 in both eyes) rises to the level to support a 
compensable rating based on central visual acuity impairment.  

Similarly, in an August 1999 ophthalmology note, the 
veteran's visual acuity was noted to be 20/20 in both eyes.  
He complained of blurred vision and photophobia at that time 
but the evidence does not show complaints relative to pain, 
rest-requirements, or episodic incapacity.   

However, in a March 2001 VA examination, the veteran 
complained of floaters and black spots in his vision, worse 
in the right eye than in the left, and photophobia.  After a 
physical examination, the examiner concluded that the veteran 
had a history of polyarteritis nodosa with an associated 
panuveitis and that the veteran was "left with residual 
retinal scarring in both eyes."  

The examiner related that the areas of scarring were 
consistent with the veteran's complaint of black spots in his 
vision that moved when his eye moves.  The examiner further 
noted that the veteran did not have decreased visual acuity 
with regard to his history of panuveitis and estimated visual 
deficit at not greater than 5 percent.  

Significantly, under DC 6011, a 10 percent evaluation is 
warranted for unilateral or bilateral localized scars, 
atrophy, or irregularities of the retina that are centrally 
located with irregular, duplicated enlarged, or diminished 
image.  As the March 2001 VA examination associated the 
veteran's retinal scarring with panuveitis, a 10 percent 
rating is warranted under DC 6011 for "localized scars."  

Parenthetically, the Board notes that the 10 percent rating 
under DC 6011 is for unilateral or bilateral scarring.  In 
this case, residual scarring in both eyes has been considered 
in establishing the 10 percent disability rating.  Moreover, 
a 10 percent rating is the highest rating available under DC 
6011 and a higher rating would not be available regardless of 
the degree of residual scarring.  

While a higher rating could be available based on central 
visual acuity impairment under DCs 6071-6079, the evidence 
does not support a higher rating at this time.  The 
outpatient treatment records have been reviewed; however, the 
over-all level of visual impairment shown does not support a 
higher rating.  Further, a careful review of the evidence 
does not show complaints of pain, rest-requirements, or 
episodic incapacity related to the eyes.  For those reasons, 
a separate 10 percent rating, but no more, is warranted for 
panuveitis.

IV.  Entitlement to Service Connection for Reiter's Syndrome

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2005).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2005) 
(as amended by 68 Fed. Reg. 13235 (April 18, 2003)).  

At the December 2000 hearing before the RO, the veteran 
indicated his intent to withdraw the claim of entitlement to 
service connection for Reiter's syndrome.  Specifically, it 
was noted:

[Representative]:  . . . . I would like 
to go on record, first of all, and ask 
[the veteran] a question regarding the 
issue of Reiter's Syndrome . . . before 
the hearing convened, did you and I have 
an opportunity to discuss the issue 
concerning Reiter's Syndrome?

[Veteran]:  Yes we did.

[Representative]:  Okay.  And are you 
aware of the fact that the law precludes 
from claiming a disability that has not 
[been] definitively diagnosed?

[Veteran]:  Yes, that has been explained 
to me.

[Representative]:  Okay. Are you willing, 
at this time, to withdraw this issue from 
appeal status, so that we may proceed 
with the other issues concerning your 
disability?

[Veteran]:  Yes I am, at this time.

A reasonable reading of the transcript indicates the 
veteran's intent to withdraw the issue of entitlement to 
service connection for Reiter's syndrome.

As the veteran has withdrawn the appeal as to this issue, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in December 2000, November 2004, and November 2005.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in September 2002, and February 2006.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in both SSOCs.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a hearing before the Board in August 1998 
and at the RO in December 2000.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in January 1997, 
September 1999, March 2001, and March 2004.  The available 
medical evidence is sufficient for adequate determinations.  

With respect to the claims for restoration and for 
panuveitis, inasmuch as the Board is restoring the previous 
rating and allowing a separate rating for panuveitis, the 
veteran will not be prejudiced by the Board's decision even 
if the notice and duty to assist provisions contained in the 
law have not been completely satisfied.  

With respect to the claim for an increased rating for 
periarteritis nodosa (now diagnosed as cutaneous vasculitis), 
the veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating; however, he was not provided with notice of the type 
of evidence necessary to establish an effective date for the 
disability on appeal.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled and 
no further action is necessary under the mandate of the VCAA.


ORDER

Restoration of a 10 percent evaluation for periarteritis 
nodosa, rated to include bilateral panuveitis, is allowed. 

A current rating in excess of 10 percent for cutaneous 
vasculitis, previously diagnosed as periarteritis nodosa, is 
denied.

A 10 percent disability rating, but no more, for panuveitis 
is granted, subject to the law and regulations governing the 
payment of monetary benefits. 

The claim of entitlement to service connection for Reiter's 
syndrome is dismissed without prejudice. 



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


